Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 08/28/2019.
Claims 1-10 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (Pub. No. 2018/0083493 A1).

Regarding claim 1, Hwang discloses:

A wireless charging device (see Fig. 3-4, wireless charging device....) comprising: 
a coil assembly (see Fig. 4, coils 140); 
a first substrate disposed on the coil assembly (see Fig. 4-5, and 9, substrate 200); 
an electromagnetic interference filter disposed on a first surface of the first substrate (see Fig. 9, see par [0101], the electromagnetic field shut-off pattern 280....); and 
a wireless communication antenna disposed on a second surface of the first substrate (see Fig. 3-4, 9, see par [0100], antenna 200), wherein the coil assembly includes a plurality of coils (see Fig. 4, coils 140); and 
wherein the electromagnetic interference filter includes a plurality of pattern regions corresponding to the plurality of coils, respectively (see Fig. 9, see par [0100-0102], the electromagnetic field shut-off pattern 280....).

Regarding claim 2, Hwang discloses:
wherein the coil assembly includes a first coil, a second coil, and a third coil; wherein the first coil and the second coil are disposed on a second substrate; wherein the third coil is disposed on the first coil and the second coil; and wherein the plurality of different pattern regions include a first pattern region corresponding to the first 70W02018/169206BCT/KR2018/001443 coil or the second coil and a second pattern region corresponding to the third coil (see Fig. 3-4 and 9, coils 140, second substrate 130, pattern regions 280).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 3 and 7-10.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851